Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ESPIRITU SANTO HOLDINGS, LP,
Petitioner,
~against- Civil Action No. 19-cv-03930
LIBERO PARTNERS, LP,
and
ESPIRITU SANTO TECHNOLOGIES, LLC

Respondents.

 

 

DECLARATION OF JOHN WILLIAM WOOD
I, John William Wood, hereby declare, under penalty of perjury of the laws of the United

States, pursuant to 28 U.S.C. § 1746, that the following is true and correct:
1. I am a corporate representative of Llbero Partners, LP (“Libero Partners”).
I have been authorized to declare on behalf of L1bero Partners the facts and circumstances set forth
in this Declaration. I make my declaration as a corporate representative of L1bero Partners based
on Llbero Partners’ records and/or on information and belief after a good faith investigation. I
submit this declaration in further support of Respondents L1bero Partners’ Memorandum of Law
in Opposition to ES Holdings’ Motion to Hold Respondent L1bero Partners, LP in Civil Contempt

of the Court’s May 16, 2019 Preliminary Injunction.!

ES Holdings’ Procedural Maneuvers

2. ES Holdings filed its request for arbitration on May 1, 2019.

 

"Libero Partners has appealed the May 16, 2019 preliminary injunction. See Exhibits 1 and 2.
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 2 of 15

3. Notwithstanding that the preliminary injunction was issued after ES Holdings filed
an emergency motion purportedly in aid of arbitration, ES Holdings subsequently prevented the
arbitration from moving forward despite repeated requests from the administering entity of the
arbitration, the International Chamber of Commerce (the “ICC”).

4, ES Holdings delayed payment of the fees required to move the arbitration forward
for a period of approximately 3 months and on not fewer than 6 separate occasions. These delays
are documented in correspondence to and from ES Holdings and the ICC. These communications
show that: (i) on May 1, 2019, ES Holdings filed its request for arbitration without making the
provisional advance payment that is necessary to commence the arbitration; (ii) on May 16, 2019,
the ICC sent a letter to ES Holdings requesting payment by June 11, 2019; (iii) on June 10, 2019,
ES Holdings sent a letter to the ICC requesting an extension; (iv) on June 25, 2019, ES Holdings
sent a letter to the ICC requesting “another ten (10) days, through and including 5 July 2019 to
provide this provisional advance”; (v) on July 5, 2019, the ICC sent a letter to ES Holdings
referring to the ICC’s “correspondence dated 25 June 2019, in which [the ICC] invited Claimant
to pay the balance of the provisional advance by 5 July 2019” and noted that the ICC “did not
receive such payment within the time limit granted” to ES Holdings; and (vi) on July 25, 2019,
the ICC sent a letter to the Parties indicating that ES indicating that ES Holdings had paid only a
part of the provisional advance and was being granted yet another extension to pay the full amount
owed. True and correct copies of above letters are attached as Exhibits 3-7

5. ES Holdings acknowledged in its correspondence to the ICC that it “[understood]
that neither the Court nor the Secretary General can take any decisions until [such] time” as ES

Holdings finally made its provisional payments to the ICC. See Exhibit 8.
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 3 of 15

6. It was not until August 1, 2019—just after ES Holdings filed its contempt motion—
that the ICC confirmed that ES Holdings had finally paid the provisional advance needed for the
arbitration proceedings to move forward.

Current Status of the Libre Group

Z. The Libre Group has been unable to realize its essential business purpose because
of unresolved disputes surrounding the Mexico City Concession.

8. Briefly, in November 2018, one of the principals of ES Holdings, Mr. Eduardo
Zayas, signed a document that was affixed to a version of the Mexico City Concession in which
certain of the key terms of the Mexico City Concession had been altered. The altered terms
essentially destroyed the value of the Mexico City Concession for the Libre Group. The
circumstances surrounding this event are the subject of ongoing proceedings in the Mexican courts
and in arbitration.” At this time, there are no prospects for the L1bre Group to obtain any benefit
from operating the Mexico City Concession.

9. Given the situation with the Mexico City Concession, a contingency plan to scale
down operations and retain only essential personnel and suppliers was discussed at the December
14, 2019 meeting of the board of Lusad. During this meeting, it was acknowledged that a capital
contribution of at least US $3 million dollars would be necessary for the contingency plan. A true
and correct copy of the unanimous resolutions of the board of Lusad dated December 14, 2018 is
attached as Exhibit 10. L1bero Partners proposed that such a capital contribution be funded 50/50
by Libero Partners and ES Holdings. Jd ES Holdings requested 8 days to present a
counterproposal. Jd. The period requested by ES Holdings elapsed without ES Holdings

submitting a counterproposal or an alternative plan as it had promised.

 

? Under the Partners’ Agreement any modification of the Mexico City Concession was subject to the written approval
of the board. A true and correct copy of the Partners Agreement is attached as Exhibit 9.

ce
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 4 of 15

10. In the interim, Llbero Partners advanced $1 million in the form of a loan in order
to fund operations on a scaled down basis over a six month period.

11. After the hearing on the preliminary injunction that is the subject ES Holdings’
contempt motion, Lusad registered to bid on a taximeter concession in Monterrey, Nuevo Leén.
It was hoped that if Lusad was successful, the Monterrey concession could represent an
opportunity to make use of existing technology and inventory and try to keep the business alive.
Unfortunately, Monterrey would not require taxis to upgrade on a mandatory basis to digital
taximeters, which meant that the business opportunity was economically inviable.

12. By June 2019, Libero Partners could no longer continue to advance additional
funds. ES Holdings has not advanced or offered any additional capital. Because of the purported
alteration of the Mexico City Concession, the L1bre Group has no income. The business has run
out of operating capital, and there is no realistic prospect of obtaining additional capital at this
time. Most of the Llbre Group’s employees are no longer with the company. The remaining
employees are a skeleton crew performing essential administrative tasks. Finally, payments to
vendors and suppliers have been reduced and, in some cases, have been stopped entirely in an
attempt to ensure that there are sufficient funds to cover essential services.

13. Given the current financial situation, in the near future, creditors and suppliers may

initiate involuntary bankruptcy proceedings.

The Libre Group is Being Harmed by Leén’s and ES Holdings’ Actions

14. [have read Mr. Leén’s statements in his Second Declaration regarding allegations
in the media related to Mr. Covarrubias’ prior business ventures.

15. Independent of the fact that Mr. Leon’s statements appear to be based on news

sorties and are presented without substantiation for purposes of disparagement, Mr. Leén’s
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 5 of 15

accusations of wrongdoing are surprising given allegations of fraud against Mr. Leén and his
associates as part of ongoing litigation in the United States that was initiated by third parties. The
allegations against Mr. Leon relate specifically to the taximeter technology and business that ES
Holdings and its principals represented that they had developed.

16. Plaintiffs have alleged that Mr. Leén stole trade secrets and technology and used
the trade secrets and technology to obtain the Mexico City Concession.? Mr. Leén has been sued
for misappropriating a third-party company’s confidential business information (the “Leon Fraud
Lawsuit”). See Taxinet, Corp. vs. Santiago Leén, 16-24266-CIV-Moreno (S.D. Fla.). A true and
correct copy of the live complaint is attached hereto as Exhibit 11. |

17. | The Libre Group has paid a substantial amount of Mr. Leon’s legal fees based on
representations from Messrs. Leén and Zayas that the allegations lacked merit. Trial in the Leén
Fraud Lawsuit is scheduled to begin on January 21, 2020.

18. Onoraround April 17, 2019 a second lawsuit was filed against certain L1bre Group
entities (including Llbre Holding, LLC and L1bre LLC) based on allegations similar to those in
the Leon Fraud Lawsuit. See Taxinet, Corp vs. Libre, LLC and Libre Holdings, LLC, 1:19-CV-

22535 (S.D. Fla.) A true and correct copy of the live complaint is attached as Exhibit 12.

Steps Taken to Comply with the Court’s May 16, 2019 Preliminary Injunction

Access to Information

19. On May 22, 2019, in response to ES Holdings’ counsel’s May 21, 2019
correspondence requesting information, Mr. Francisco Flores provided documents that ES

Holdings requested and/or that this Court ordered Libero Partners to provide, including,

 

° For the avoidance of doubt, L1bero Partners submits that the technology that was used by ES Holdings to obtain the
Mexico City Concession was not actually functional, which is why it was necessary for Llbero Partners to use the
funds that it invested to develop the operative digital taximeter technology.

Tr
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 6 of 15

but not limited to, documents and communications related to: (i) the NAFTA notice of intent,
(ii) the incorporation of Llbre Nuevo Leén; (iii) the possible concession in Nuevo Leon; and
(iv) powers of attorney issued by L1bre Group companies.

20. Mr. Flores also explained that: (i) ES Holdings’ non-director designees would be
granted access to the Oracle NetSuite Platform holding the Libre Group’s financial information
upon receipt of written confirmation from ES Holdings of the names and e-mails of the authorized
designees; (ii) ES Holdings could access and review records of corporate actions through the
Secretary of the Board, Mr. Rodrigo Nujiez, and he understood that its representatives had done
so earlier that day; (iii) Zayas was the only legal representative of the L1bre Group companies who
engaged in official communications regarding the Mexico City Concession; and (iv) the L1bre
Group companies had not engaged in any official communications regarding a possible concession
in Jalisco. Mr. Flores stated that steps were being taken to bring Llbre Jalisco into the Libre
Group corporate structure, and that the relevant documents would be provided once they were
finalized and formalized before a notary public. This process was completed, and the relevant
documents were provided to ES Holdings’ counsel on July 24, 2019.

21. On May 23, 2019, ES Holdings’ counsel provided the written confirmation that Mr.
Flores had requested authorizing ES Holdings’ designated representatives to access the L1bre
Group’s financial information. A true and correct copy of the written confirmation from ES
Holdings is attached hereto as Exhibit 13. That same day, ES Holdings’ non-director designees
(Richard Lorenzo, Javier Mijangos, Cesar Cantoral, Javier Coello, Manuel Tabuenca, and Jose
Luis Valera) were granted access to the Llbre Group’s financial information contained in the

Oracle NetSuite Platform. See Declaration of Horacio Alamilla Medina at { 6.
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 7 of 15

Bide On May 24, 2019, the day after ES Holdings’ non-director designees were granted
access to the Oracle NetSuite Platform, ES Holdings’ counsel alleged that Libero Partners
had “restricted” ES Holdings’ access to “Accountant Reviewer Access,” asserted without basis
that L1bero Partners had been granted “Administrator Access,” and raised unfounded accusations
of financial improprieties. As explained in the declaration of Mr. Horacio Alamilla, Ll bero
Partners did not “restrict” ES Holdings’ access because ES Holdings and its principals never had
“Administrator Access.” Llbero Partners’ representatives, Messrs. Covarrubias and Belmont,
have also never had “Administrator Access” to the Oracle NetSuite Platform. The only people
who have had “Administrator Access” are the CFO/ Controller, staff members who assist with the
duties of the CFO/Controller, and representatives of Multiconsulting, S.A. de C.V., which is not
affiliated with L1bero Partners and is a service provider for the Oracle NetSuite Platform.

235 As attested by Mr. Horacio Alamilla, on or around June 10, 2019, ES Holdings’
non-director designees were granted “Audit Trail Access” which allows them to review not only
the information contained on the Oracle NetSuite Platform, but also to access the audit trail.
Information contained on the Oracle NetSuite Platform tracks the details of the Llbre Group’s
incoming and outgoing bank account funds and financial transactions, which are uploaded onto
the platform on a monthly basis. The only access that ES Holdings’ non-director designees have
not been granted is “Administrator Access” which would allow them to add, alter, and delete
information in the Oracle NetSuite Platform. Such permissions are not necessary to review
information for the purposes of conducting an audit, and it would be problematic to grant such
permissions to individuals who are not performing the duties of the Controller.

24. Mr. Flores’ May 22, 2019 correspondence also addressed access to the corporate

books and records of the LI bre Group, as well as a review of all the corporate actions taken by the
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 8 of 15

Llbre Group since December 6, 2017 to date. As noted in his correspondence, this type of review
should in fact be conducted through the Secretary, Mr. Rodrigo Nujiez, who is the custodian of
such books and records. Upon information and belief, representatives of ES Holdings including
Ms. Carolina Marrusich Esquivel and Mr. César Cantoral went to Mr. Nufiez’s office and
performed this review. As such, ES Holdings was provided with access to, and, in fact, reviewed

corporate books and records of the L1bre Group.

Access to Company Offices

25, Mr. Leén states in his Second Declaration at 424 that, on July 8, 2019,
representatives of ES Holdings “attempted to be admitted into the Ll bre Group offices in Mexico
City” and were “denied access by building security without explanation.”

26. Libero Partners has investigated this matter and its understanding is that an
unidentified ES Holdings representative or representatives asked building security to be admitted
into the Llbre Group offices and were denied entry because they refused to provide information
regarding their identity and purpose of their visit. No one from the Llbre Group’s office was
notified of the presence of any visitor representing ES Holdings.

27. The building which houses the Llbre Group offices is not owned by Llbero
Partners or the Ll bre Group, and neither L1bero Partners nor the Llbre Group is responsible for
building security. Libero Partners did not instruct building security to deny access to ES
Holdings’ representatives and, from the information that L1bero Partners has been able to gather,
it appears that ES Holdings’ representative were denied access because they refused to comply
with security protocols and then abruptly left the building.

28. In addition, Llbero Partners would note that the Llbre Group’s offices are now

empty because the L|bre Group has no current business. As previously described earlier in my
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 9 of 15

declaration, given the financial situation of the L1bre Group many of its former employees are no
longer with the company. The employees that remain do not maintain regular business hours given

that there are no business operations to undertake other than certain administrative tasks.

Replacement Directors

Libre Nuevo Leon

29. Messrs. Leon and Zayas hold the same powers of attorney as Messrs. Covarrubias
and Belmont with respect to Llbre Nuevo Leén. See Public Deed 15057 dated July 22, 2019
forwarded to ES Holdings counsel on July 22, 2019, a true and correct copy of which is attached
as Exhibit 14. On May 27, 2019, Notary Public No. 63 of Guadalajara, Jalisco was asked by Mr.
Francisco Flores to appoint Messrs. Leén and Zayas as directors of Llbre Nuevo Leén. Notary
Public No. 63 finalized their appointment on the Llbre Nuevo Leon Board via the resolutions
contained in Public Deed No. 15057 dated July 22, 2019. See id. (Public Deed No. 15057 dated
July 22, 2019). Powers of attorney for both Mr. Leén and Mr. Zayas were likewise granted via
these resolutions. See id. (Public Deed No. 15057 dated July 22, 2019).

30. Contrary to Mr. Leon’s statement in his Second Declaration at { 21, no actions have
been taken by L1 bre Nuevo Leon other than registering to bid for the Monterrey concession. The
bid documents presented by Ll bre Nuevo Leén for the concession were provided to ES Holdings’
counsel on May 22, 2019. See Flores email to ES Holdings’ counsel dated May 22, 2019, a true
and correct copy of which is attached as Exhibit 15. A “libro de accionistas” or stock registry
ledger for L1 bre Nuevo Leon has not yet been prepared.

LIbre Jalisco
31. Libre Jalisco has been brought into the L1 bre Group corporate structure. See Public

Deed 15058 dated July 24, 2019, a true and correct copy of which is attached as Exhibit 16.

=f.

 
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 10 of 15

Contrary to Mr. Leon’s allegations, since its incorporation, the bylaws of L1bre Jalisco have not
been changed or amended by Libero Partners. The incorporation of Llbre Jalisco occurred
through the sale of shares by the shareholders to Lusad and Servicios Administrativos Lusad, S.A.
de C.V., as buyers. This was formalized through public deed 15058 dated July 22, 2019, issued by
Notary Public No. 63 of Guadalajara, Jalisco and is the only corporate act that has occurred since
its incorporation. See id. (Public Deed 15058 dated July 24, 2019).

32. The by-laws of L1bre Jalisco contain a clause that requires disputes to be submitted
to local courts because Mexican law requires that the by-laws of companies incorporated in Mexico
provide for Mexican court jurisdiction with respect to such disputes.

33. On May 27, 2019, Notary Public No. 63 of Guadalajara, Jalisco was instructed by
Mr. Francisco Flores to appoint Messrs. Leén and Zayas as Members of the L1bre Jalisco Board
of Directors. The Notary Public inadvertently omitted this appointment.

34. On July 25, 2019, after this omission was identified, Mr. Flores again asked the
Notary Public to prepare a public deed to name ES Holdings’ representatives as board members
and grant them powers of attorney for L1bre Jalisco.

35. On July 29, 2019, after realizing that the Notary Public had been out on vacation,
Mr. Flores again reached out to the Notary Public to press for this change. The Notary Public has
confirmed that the corresponding public deed is to be finalized by no later than Wednesday of next
week. For the avoidance of doubt, Llbre Jalisco is not a company that is currently operating.
Llbero Partners can confirm that no actions have been taken by L1bre Jalisco.

Lusad
36. On May 27, 2019, Libero Partners’ counsel sent a letter to ES Holdings’ counsel

indicating that Llbero Partners “intends to comply with the PI Order” notwithstanding its

-10-

 
 

Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 11 of 15

disagreement with the terms and would even be open to taking steps not required by the
preliminary injunction order such as discussing the possibility of ES Holdings “designating
replacement board members [for Lusad] while Mexican court orders barring Mr. Le[6]n’s and Mr.
Zayas’ participation remains in place.”

37. On May 29, 2019, ES Holdings’ counsel responded by disputing the existence
of any Mexican court order that “permanently bar[s] Mr. Zayas or Mr. Leén f[rom] acting on the
Lusad board,” but nonetheless agreed to designate Mr. Francisco De Paula Leén Olea and
M Jimena Rodriguez Perez-Vargas as replacement board members of Lusad.”

38. On June 12, 2019, ES Holdings’ counsel followed up by email to request an update
on when ES Holdings could expect its replacement directors to be confirmed to the Lusad board.

39. On June 13, 2019, L1bero’s counsel responded by explaining that the appointment
of the replacement directors would “require[] a resolution by the shareholders” and that ES
Holdings would need to contact the Secretary, Mr. Nifiez, to “request that he prepare and circulate
a draft resolution providing for the appointment of [ES Holdings’] board members.”

40. Between June 15, 2019 and June 20, 2019, counsel for ES Holdings and Llbero
Partners engaged in back-and-forth correspondence to coordinate a meeting in Atlanta, Georgia to
discuss the parties’ disputes.

4]. On or around June 28, 2019, counsel for ES Holdings and Libero Partners

continued their discussions about appointing ES Holdings’ replacement directors, and, during a

 

* Mr. Leén incorrectly states the Mexican court order only prohibited Mr. Leon and Mr. Zayas from participating in
the February 21, 2019 Lusad board meeting. See Leén Decl. ] 16. The order prohibits Mr. Leén and Mr. Zayas from
any activity inconsistent with holding Messrs. Leén and Zayas responsible for their actions against the company and
the removal of Messrs. Leén and Zayas from their positions as members of the board. A true and correct copy of the
Mexican court order is attached as Exhibit 17.

site

 
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 12 of 15

call, counsel for ES Holdings asked counsel for L1bero Partners to prepare a document instructing
the Secretary to prepare the necessary drafts of the resolutions.

42. On July 1, 2019, Llbero Partners’ counsel indicated that a draft document to cause
ES Holdings’ replacement directors to be confirmed to the Lusad board was being prepared and
then, on July 3, 2019, sent a further email attaching “a draft document for the appointment of Board
Members.” On July 4, 2019, ES Holdings’ counsel sent an email objecting to the draft letter and
explained that ES Holdings’ replacement directors should be appointed only to the Lusad board
with Messrs. Leén and Zayas remaining on the boards of the other L1bre Group companies. ES
Holdings’ counsel also faulted Libero Partners for the amount of time that had passed, and
demanded that L1bero Partners take any and all actions necessary to confirm its replacement board
members to the Lusad board by no later than July 10, 2019.

43. On July 10, 2019, Libero Partners’ counsel communicated to ES Holdings counsel
that “under the Partner[s] Agreement, Llbero does not have sole authority to appoint individuals
to the board[s]” and that it had merely prepared and circulated a “draft joint notification to the
Secretary” with the expectation that ES Holdings would “review and revise the draft . . . so that
the parties can agree on final language and issue a joint instruction to the Secretary.” That same
day, ES Holdings’ counsel replied by email, but rather than providing the requested revisions, ES
Holdings’ counsel instead accused Llbero Partners of engaging in a “charade” and refusing to
comply with the preliminary injunction order. L1bero Partners’ counsel replied by again inviting
ES Holdings’ counsel to “please make your redlines” so that the parties could “jointly agree on the
terms, execute, and provide to the Company’s Secretary.” Rather than cooperate by providing
edits and arevised draft, ES Holdings’ counsel instead replied by again accusing Llbero

Partners of “playing games.” Llbero Partners’ counsel replied by explaining that they were being

«12-
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 13 of 15

“sincere” and thought they had “prepared what [ES Holdings] wanted” but they would ask
Mexican counsel to consider the emails and “modify the document as close as they can to what
they think [ES Holdings is] asking.”

44, The next day, on July 11, 2019, Llbero Partners’ counsel sent an email attaching a
revised draft of the joint instruction letter to the Secretary. Despite ES Holdings’ assertion to the
contrary, the revised draft instruction letter to the Secretary did not—or at least was not intended
to—cover appointments to Libre Group companies other than Lusad. Notwithstanding the
foregoing, on July 15, 2019, ES Holdings’ counsel replied by again objecting to the language in
the draft instruction letter, but this time finally agreed to provide—and provided—revisions
reflecting the language that ES Holdings desired.

45. On July 18, 2019, Libero Partners’ counsel replied that Libero Partners was
“amenable to the changes [ES Holdings] proposed” and would make a request “that the Secretary
prepare the relevant resolutions.” A true and correct copy of this correspondence is attached as
Exhibit 18. Shortly thereafter, on July 20, 2019, Mr. Flores asked the Secretary to prepare the
necessary resolutions for the appointment of ES Holdings’ replacement directors.

46. On July 30, 2019, before ES Holdings filed the instant motion, Llbero Partners’
counsel emailed ES Holdings’ counsel and informed them that the instruction letter with their
changes would be circulated for execution later that week. A true and correct copy of this
correspondence is attached as Exhibit 19.

47. On August 2, 2019, the Secretary sent Llbero Partners’ counsel draft resolutions
for the appointment of ES Holdings’ replacement directors to the Lusad board. A true and correct

copy of this correspondence is attached as Exhibit 20. On August 4, 2019, Libero Partners

= 13s
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 14 of 15

executed these resolutions and its counsel sent them to ES Holdings’ counsel to be executed by ES

Holdings. A true and correct copy of this correspondence is attached as Exhibit 21.

Discovery of Questionable Transactions and Fraud by Petitioner

48. Libero Partners has indicated that a financial investigation and audit is needed
particularly with regard to transactions that took place before Llbero Partners’ involvement and
specifically given ES Holdings representations before this Court that ES Holdings “deployed US
$40 million of its own capital” allegedly to “develop[] [the taximeter] technology.” These
representations were among the main selling points that induced L1bero Partners to fund millions
of dollars while ES Holdings provided no capital.

49. Libero Partners has requested information and clarification from ES Holdings
regarding transfers of funds or company property to companies and individuals that had been
represented as service providers including but not limited to Stagwell Technologies, Inc. f/k/a 10.1
and/or f/k/a Stagwell Tech, Hubub, Clearpath, Accendo Capital, Group, Inc., Accendo Capital
LLC, Accendo Holdings, LLC and affiliates, subsidiary, and associated entities or individuals. As
an example of the type of transactions that have not been clarified by ES Holdings, it appears that
the L1bre Group made payments to a mining venture as “Fairfield Gold” that is linked to Messrs.
Leén and Zayas personally. The L1bre Group’s business has nothing to do with mining and there
is no evidence of any benefit or service to the Llbre Group from “Fairfield Gold.”

50. ES Holdings has yet to provide the clarifications or disclosures requested.

= [a =
Case 1:19-cv-03930-CM Document 54 Filed 08/05/19 Page 15 of 15

Executed on August 5, 2019

 

John Wi iat Wigad

Subscribed and sworn to before me, the undersigned authority, on theD Mis oe PQ: fugue 2019.

Hnrrwona gh

Notary Hublic in and for the State of Texas

*M%  SANJUANA RENDON

2 My Commission Expires
Séa 1/31/2022
D No. 124048173

 

«1S
